Citation Nr: 0527372	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-19 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty for VA compensation 
benefits purposes from October 1941 to May 1942, November 
1942 to August 1944, and December 1944 to April 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the appellant's claim for 
service connection for the cause of the veteran's death.

The Board remanded the claim on appeal in March 2004 for 
further development, to include contacting the National 
Personnel Records Center (NPRC) in another attempt to obtain 
additional service medical records.  The RO completed that 
development to the extent possible and the case has been 
returned to the Board.

The Board notes that the appellant's February 2003 Notice of 
Disagreement (NOD) also raised a claim for Dependency and 
Indemnity Compensation (DIC) benefits under the provisions of 
38 U.S.C. § 1318.  The claim was denied in an April 2003 RO 
rating decision.  The appellant has yet to file an NOD with 
respect to this claim.  A review of all of the correspondence 
subsequently submitted by the appellant and received by the 
RO does not reveal anything that could reasonably be 
construed as an NOD.  38 C.F.R. § 20.210 (2004).  
Consequently, the claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318 is not currently in appellate status.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The causes of the veteran's death were carcinoma of the 
colon and marked pulmonary edema.  

3.  The service medical records, to include two affidavits 
completed by the veteran in April 1946 and June 1947, fail to 
show any findings attributed to lung disease, to include 
pulmonary edema, or colon cancer; the first post-service 
medical evidence of any kind is dated decades post-service, 
and there is no medical evidence or competent opinion that 
links the veteran's fatal pulmonary edema and cancer of the 
colon to any remote incident of or finding recorded during 
his periods of active duty.  

4.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

5.  A service-connected disability did not cause or 
materially contribute to the veteran's death.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1110, 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the claimant under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the February 2000, July 2000, and 
April 2002 rating decisions; the April 2003 Statement of the 
Case; the March 2004 Board remand; the April 2005 
Supplemental Statement of the Case; and letters sent to the 
appellant by the RO, adequately informed her of the 
information and evidence needed to substantiate her claim for 
service connection for the cause of the veteran's death, and 
complied with VA's notification requirements.  The Statement 
of the Case and Supplemental Statement of the Case set forth 
the laws and regulations applicable to the appellant's claim.  
Further, letters from the RO to the appellant dated October 
2001, July 2003, January 2004, and March 2004 informed her of 
the types of evidence that would substantiate her claim; that 
she could obtain and submit private evidence in support of 
her claim; and that she could have the RO obtain VA and 
private evidence if she completed the appropriate medical 
releases for any private evidence she wanted the RO to 
obtain.  In sum, the appellant was notified and aware of the 
evidence needed to substantiate her claim for service 
connection for the cause of the veteran's death, and the 
avenues through which she might obtain such evidence, and of 
the allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the appellant in October 2001, prior to the April 2002 RO 
rating decision.  VCAA notice was also provided in July 2003 
and March 2004.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim for service connection for the cause of the 
veteran's death, and to respond to VA notice.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to her claim.  In its VCAA notice and 
Statements of the Case, the RO informed the appellant of the 
evidence already of record and requested that she inform VA 
of any additional information or evidence that she wanted VA 
to obtain.  In a letter informing her that her appeal had 
been certified to the Board, the RO informed her that she 
could submit additional evidence concerning her appeal within 
90 days of the date of the letter, or the date that the Board 
promulgated a decision in her case, whichever came first.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Mayfield, supra.  Moreover, in a recent opinion, VA General 
Counsel held that the Court of Appeals for Veteran's Claims' 
statement in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA.  VA General Counsel further 
noted that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the appellant by 
October 2001, July 2003, January 2004, and March 2004 
correspondences and asked her to identify all medical 
providers who treated the veteran for a pulmonary edema or 
colon cancer.  The RO has obtained all identified evidence.  

The record reflects, and the Board is satisfied, that the RO 
has made all possible efforts to locate and obtain the 
veteran's complete service medical records.  The RO received 
notification from the National Personnel Records Center 
(NPRC) that it could not furnish any additional service 
medical records and indicated that any additional records are 
presumed to have been destroyed by fire.  

As to any duty to seek a medical opinion, the Board notes 
that the assistance provided to the claimant shall include 
obtaining a medical opinion when such opinion is necessary to 
make a decision on the claim.  An opinion shall be treated as 
being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information 
and lay or medical evidence (including statements of the 
claimant) contains competent evidence that the disability or 
symptoms that caused the veteran's death may be associated 
with the veteran's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Board has carefully reviewed all of the service and post-
service medical evidence of record.  With no competent 
evidence of abnormal findings relating to the veteran's fatal 
pulmonary edema or colon cancer in the service medical 
records or for decades thereafter, and no medical evidence or 
opinion that suggests a nexus between the veteran's fatal 
pulmonary edema or colon cancer and service, there is no duty 
to provide a medical opinion.  Id.; see also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.
 
Factual Background

A certificate of death on file shows that the veteran died at 
the Veteran's Memorial Medical Center on April 17, 1980, at 
the age of 62.  The immediate cause of death was recorded as 
a pulmonary edema.  The interval between the onset of the 
disease and death or other diseases were not noted on the 
death certificate.  The veteran was not service connected for 
any disabilities at the time of his death.  A second death 
certificate issued in 1999, more than 19 years after the 
veteran's death, lists pulmonary "ashma" as the cause of 
death.  The terminal hospital records show the veteran's 
final diagnosis was recorded as "colonic carcinoma with 
peritoneal involvement ?-Problem  I" and "Ascities, 
secondary-Problem 2".  Apparent detailed autopsy findings 
are associated with the final discharge summary, which 
includes marked pulmonary edema.  

In April 1946 and in June 1947, the veteran completed 
Affidavits for Philippine Army Personnel, wherein he 
responded to the question of whether he had any wounds or 
illnesses incurred while he was in service.  In both 
affidavits, the veteran responded "none."  The service 
records do contain a field hospital report that indicates 
that the veteran was hospitalized from July 17, 1945 to July 
29, 1945, for a condition incurred in the line of duty.  
However, the report does not specify the condition that was 
treated.  

The only other medical records in the claims file are the 
terminal hospital records dated March 1980 to April 1980.  
The records reflect that the terminal diagnosis was colonic 
carcinoma or colon cancer with possible peritoneal 
involvement and secondary ascites.  It was noted that the 
veteran's colon cancer began three months prior to admission.  
Detailed autopsy findings of the provisional anatomic 
diagnoses recorded also included marked pulmonary gangrenous 
enteritis, with distended intestines and luminal constriction 
at the ileocecal junction and sigmoid colon; complete luminal 
obstruction with marked fibrosis, ascending colon; markedly 
thickened and fibrostic mesentery, studded with whitish 
plaques on the external surface; marked adhesions over the 
gall bladder, transverse colon, stomach and spleen; marked 
adhesions between the right kidney and ascending colon and 
between the left kidney and the descending colon; 
hypertrophic gastritis; enlarged lymph nodes, perigastric and 
transverse colon; hemoperitoneum; hemothorax, bilateral; 
pulmonary congestion and edema, marked, bilateral with one 
caseous nodule, measuring .1 cm. by .2 cm., at the right 
upper lung; pulmonary artery atherosclerosis, fatty streaks; 
atherosclerosis of the aorta, complicated; hypertrophy of the 
heart; healed pericarditis; and diverticula, ascending colon.  

A chest x-ray dated April 15, 1980 (two days prior to his 
death) revealed no significant findings except for high lying 
hemidiaohragm and plate-like atolectasis, right base.  An 
April 1980 electrocardiographic report noted sinus 
bradycardia, but was otherwise within normal limits.  
Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
of the evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death. 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection. Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

Despite several efforts, the VA has been unable to obtain the 
veteran's complete service records; the National Personnel 
Records Center (NPRC) has indicated that they are presumed 
lost in the fire that occurred there in 1973.  In cases such 
as these, the VA has a heightened duty to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of this appellant's claim is 
undertaken with this duty in mind.

In this case, the original certificate of death indicates 
that the immediate cause of the veteran's death was marked 
pulmonary edema.  A second death certificate issued in 1999, 
more than 19 years after the veteran's death, lists pulmonary 
"ashma" as the cause of death.  The terminal hospital 
records show the veteran's final diagnosis was recorded as 
carcinoma of the colon with secondary ascities and autopsy 
findings associated with the final discharge summary 
confirms, in pertinent part, marked pulmonary edema, along 
with complications from the veteran's colon cancer.  The 
Board finds that the overwhelming preponderance of the 
evidence shows that the causes of the veteran's death were 
marked pulmonary edema with underlying carcinoma of the 
colon.

The service medical records reveal no findings attributed to 
any lung disease, to include pulmonary edema, or colon 
cancer.  The veteran completed two Affidavits for Philippine 
Army Personnel dated April 1946 and June 1947, wherein he 
failed to list any illnesses or injury.  

Twenty-three years after service, in May 1969, the veteran 
filed a service connection claim for vertebral fractures, 
allegedly the result of being hit with the wingtip of an 
airplane.  He failed to note any lung or gastrointestinal 
disorder at that time.  

The only post service medical evidence are the terminal 
hospital records dated 34 years after service.  These records 
reflect that the veteran's final diagnosis was carcinoma of 
the colon of three years duration with possible peritoneal 
involvement and secondary ascites.  There were numerous other 
autopsy findings, including marked pulmonary edema.  Service 
connection was not in effect for any disease or disability 
during the veteran's lifetime and the medical evidence 
contains no competent opinion that suggests a causal 
relationship between the veteran's fatal colon cancer and 
pulmonary edema, or any other disease listed in the autopsy 
findings, and any incident of service.  

The Board has considered the fact that the service medical 
records are incomplete and a service record indicating that 
the veteran was hospitalized in July 1945.  However, as noted 
above, the medical evidence indicates that the veteran's 
fatal colon cancer and pulmonary edema began within three 
months of his death or decades after service.  He provided no 
suggestion of a lung or gastrointestinal disorder when he 
filed a VA claim for a back injury in 1969, many years after 
his service discharge.  Even assuming that the veteran was 
treated for a pulmonary or gastrointestinal condition during 
service, the lack of any treatment records for 34 years after 
service is probative to the question of continuity of 
symptomatology.  The United States Court of Appeals for the 
Federal Circuit has determined that a significant lapse in 
time between service and post-service medical treatment may 
be considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).

In summary, there is nothing in the service or post-service 
medical records that shows findings indicative of a lung or 
gastrointestinal disorder, to include pulmonary edema or 
colon cancer, respectively, until approximately 34 years 
after service, and there is no medical evidence or competent 
opinion that links the veteran's fatal colon cancer or 
pulmonary edema to service.  As the preponderance of the 
evidence is against this claim, the benefit-of-the-doubt 
doctrine does not apply, and the claim for service connection 
for the cause of the veteran's death must be denied.  
38 U.S.C.A. § 5107(b); see also, generally, Gilbert v. 
Derwinski, 1 Vet. App 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


